Citation Nr: 1220944	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  06-31 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of a left proximal tibia and fibula fracture prior to January 14, 2008.  

2.  Entitlement to a disability rating in excess of 40 percent for residuals of a left proximal tibia and fibula fracture commencing January 14, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to January 1983, September 1986 to September 1989, April 1990 to October 1990, and December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran a disability rating in excess of 30 percent for his residuals of a left leg fracture.  The Veteran initiated and perfected an appeal of this determination.  

The Veteran originally requested a personal hearing before a Veterans Law Judge regarding these issues, but in a December 2008 written statement, he withdrew his hearing request prior to any such hearing being afforded him.  

These issues were previously presented to the Board in June 2010, at which time they were remanded to the RO for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to January 14, 2008, the Veteran's residuals of a left proximal tibia and fibula fracture included malunion, but not nonunion, of the tibia, with noncompensable limitation of motion of the left knee, and no functional impairment of the left ankle.  

2.  Prior to April 23, 2012, the Veteran's residuals of a left proximal tibia and fibula fracture included malunion and lateral deviation of the tibia, with noncompensable limitation of motion of the left knee, and no functional impairment of the left ankle.  

3.  Effective April 23, 2012, the Veteran's residuals of a left proximal tibia and fibula fracture included left knee extension limited to 20 degrees, the beginning of pain with flexion past 30 degrees, moderate patellar subluxation, and a leg length discrepancy of approximately 2.2 inches or 6 cms.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent prior to January 14, 2008, for residuals of a left proximal tibia and fibula fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263, 5270-75 (2011).  

2.  The criteria for a disability rating in excess of 40 percent from January 14, 2008, to April 23, 2012, for residuals of a left proximal tibia and fibula fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263, 5270-75 (2011).  

3.  Effective April 23, 2012, a disability rating of 20 percent for limitation of flexion is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).  

4.  Effective April 23, 2012, a disability rating of 30 percent for limitation of extension is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).  

5.  Effective April 23, 2012, a disability rating of 20 percent for recurrent subluxation and lateral instability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).  

6.  Effective April 23, 2012, a disability rating of 20 percent for a leg length discrepancy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In January 2006, March 2006, August 2006, July 2009, and September 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the May 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded a VA medical examination on several occasions, most recently in April 2012.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

The Veteran seeks an increased rating for his fracture of the left proximal tibia and fibula.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

The Veteran has been granted a 30 percent disability rating prior to January 14, 2008, and 40 percent thereafter for his fracture and residuals.  This award has been made under Diagnostic Code 5262, for impairment of the tibia and/or fibula.  This Code provides a 30 percent evaluation for malunion of the tibia or fibula, with marked knee or ankle impairment, and a 40 percent evaluation for nonunion, with loose motion, requiring a brace.  A 40 percent evaluation represents the maximum schedular evaluation under this Code.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The Board will, however, consider other pertinent diagnostic criteria for disabilities of the lower extremity.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  A 30 percent rating is the maximum schedular evaluation under this code.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board is also cognizant of VA General Counsel Opinion (VAOPGCPREC) 23-97, which holds that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  These disability ratings will be considered in turn.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which held that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint.  

The Board notes that Diagnostic Code 5262 takes into consideration marked knee or ankle impairment.  38 C.F.R. § 4.14 prohibits evaluation of the same disability under various diagnoses.  Therefore, the Board will consider evaluation under either Diagnostic Code 5262, or other diagnostic codes for the ankle or knee, as appropriate, and award that combination which results in the higher disability rating.  The Board will not, however, award a disability rating under both Diagnostic Code 5262 and other codes for the knee and ankle, as this would result in a violation of 38 C.F.R. § 4.14.  

The medical record also reflects some shortening of the left lower extremity due to the service-connected fracture.  Diagnostic Code 5275 provides a 10 percent disability rating for shortening of 11/4 to 2 inches (3.2 to 5.1 cms), a 20 percent rating for shortening of 2 to 21/2 inches (5.1 to 6.4 cms) and a 30 percent rating for shortening of 21/2 to 3 inches (6.4 to 7.6 cms).  This Code may not, however, be combined with other ratings for fracture or faulty union in the same extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275.  

Finally, the Board notes the Veteran has been granted a temporary rating of 100 percent effective April 30, 2009, to July 1, 2009, for a period of convalescence following orthopedic surgery.  See 38 C.F.R. § 4.30.  As the effective dates of this award are not at issue, these dates will not be considered by the Board at the present time.  

Upon receipt of the Veteran's claim, he was afforded an April 2006 VA orthopedic examination.  He was noted to have sustained a left proximal tibia and fibula fracture in 1997 as the result of a motor vehicle accident.  Initial treatment involved open surgery and insertion of a rod into the fracture.  He denied any current treatment for this disability.  The Veteran was able to walk unassisted, and exhibited no functional limitations in either walking or standing.  A July 2006 X-ray confirmed post-traumatic changes of the left tibia and fibula with an intramedullary rod in place and evidence of osseous union of an old tibial fracture.  Physical findings were described as unchanged from the prior VA examination of June 2005.  That examination found valgus angulation of the left leg of approximately 20 degrees.  Range of motion of the left knee included flexion to 140 degrees, with pain after 120 degrees, and extension to 0 degrees.  Range of motion of the left ankle included 10 degrees of dorsiflexion and 45 degrees of plantar flexion.  A valgus deformity of the left ankle was also present, making it difficult to straighten the left ankle.  

Another VA medical examination was afforded the Veteran in January 2008.  He reported using a cane and knee brace to aid ambulation due to his left leg injury.  He was currently working full-time.  He had lost less than a week at work due to his left leg disability.  No history of bone neoplasm, osteomyelitis, inflammation, or fracture site motion was noted.  Some lateral deviation of the left leg at the knee, of approximately 10 degrees varus angulation, was observed.  The left leg was 2 cm shorter than the right.  Malunion was also present at the fracture site, 10 cm below the left knee.  No nonunion was noted.  The Veteran stated he could stand for approximately one hour, and walk more than a quarter mile, but less than a full mile.  X-rays of the left leg indicated angulation of the tibia at the fracture site, but without current fracture or loosening of hardware.  

An October 2008 VA X-ray of the Veteran's left knee indicated degenerative joint disease of the knee.  

The Veteran was next afforded a VA examination in February 2009.  His claims file was reviewed, and his history of a left tibia and fibula fracture as the result of a motor vehicle accident was noted.   He continued to work on a full-time basis.  No history of bone neoplasm, osteomyelitis, or inflammation was noted.  Pain of the lower left leg was reported by the Veteran.  No motion of the fracture site, history of deformity, fever, or general disability was noted, and the Veteran did not require an assistance device to walk.  This disability also did not affect range of motion of any joint, according to the examination report.  On physical evaluation, the left leg was again noted to be 2 cm shorter than the right.  No bone or joint abnormality was observed, and there was no indication of active infection or bone disease.  No functional impairment of the Veteran's ability to stand or walk was observed.  

Pursuant to the Board's June 2010 remand order, another VA examination was afforded the Veteran in March 2011.  No history of bone neoplasm, osteomyelitis, or inflammation was noted.  Pain of the lower left leg was reported by the Veteran, for which he used medication.  Some motion of the fracture site was noted.  The Veteran used a cane to walk, and his gait was antalgic.  Range of motion testing of the left knee indicated normal extension and flexion to 70 degrees.  The left leg was 2 inches shorter than the right leg.  Malunion was noted of the tibia and fibula, but not false union or nonunion.  No indication of active infection was noted.  He could stand for 15-30 minutes, and could walk up to a quarter mile.  

In July 2011, the Veteran's claims file was reviewed by a VA physician for a medical opinion.  An April 2009 X-ray report indicated no interval fracture of the lower left leg, but also callus formation at the proximal tibial diaphysis, and continued nonunion of the prior fibula fracture.  The examiner otherwise found the Veteran's impairment to be consistent with prior evaluations.  

Most recently, the Veteran was afforded a VA medical examination in April 2012.  The history of his disability was noted, and his medical history was reviewed.  He continued to use a cane to aid mobility.  He also reported using a crutch, a walker, and occasionally a wheelchair.  Range of motion testing of the left knee indicated flexion to 80 degrees, with pain reported at 30 degrees.  Extension was to 20 degrees.  Range of motion remained the same with repeated motion.  The examiner noted the Veteran had weakened movement, pain, swelling, deformity, and instability of the left knee with repetitive use.  Muscle strength was 4/5 at the left knee.  The left knee also exhibited instability to posterior, anterior, lateral, and medial stress.  Evidence of moderate patellar subluxation or dislocation of the left knee was also observed.  Internal derangement and degenerative joint disease of the left knee joint were also noted.  The left leg was 2.2 inches shorter than the right.  Surgical scars of the left leg were also observed, but these were not painful and/or unstable, and had a total area of less than 39 sq. inches.  Evaluation of the left ankle indicated plantar flexion to 30 degrees, with pain after 15 degrees, and plantar dorsiflexion to 15 degrees, with pain reported after 10 degrees.  With repetitive motion, plantar flexion was to 25 degrees, with plantar dorsiflexion to 10 degrees.  Also reviewed were January 2012 X-rays, which indicated that the mechanical hardware had been removed from the Veteran's left leg.  His fractures of the tibia and fibula were described as healed, with a leg length discrepancy of approximately 6 cms noted via X-ray.  The Veteran's disability was noted to result in some occupational impairment, in the form of difficulty walking, standing, bending, squatting, and climbing stairs.  

The Veteran has also been afforded VA outpatient treatment during the pendency of this appeal.  He has consistently reported chronic pain of the lower left leg, especially at the fracture site.  Clinical records indicate an antalgic gait, and use of a cane to aid ambulation.  The Veteran also wore a knee brace on occasion.  A November 2006 clinical notation noted the Veteran's complaints of pain, along with a valgus deformity of approximately 25 degrees.  The left knee exhibited range of motion to include 0 degrees extension and 130 degrees flexion.  The left knee was stable to varus and valgus stress, and was without anterior or posterior instability.  Some brown skin discoloration was present in the anterior tibial area, most likely representing venous stasis.  

An orthopedic consultation was afforded the Veteran in May 2007.  He was noted to have undergone a second surgery of the left leg in 2001 to adjust the hardware at the fracture site.  Currently, he continued to wear a left knee brace, and to use a cane to aid ambulation.  He also wore a left shoe with a built-up sole.  A valgus deformity was noted at the left knee, along with a "lump"-type deformity at the proximal left tibia.  Also present was a 5 x 3 inch brown skin patch near the left tibia, representing venous stasis.  Prior surgical scars were well-healed.  On physical examination, the Veteran was tender to palpation at the proximomedial incision, and Tinel's sign was positive.  Some loss of light touch sensation was noted.  He could extend his left knee to 0 degrees, but would not flex his knee past 45 degrees, due to reported pain.  A February 2007 X-ray indicated osseous remodeling at the fracture site.  The fibular fracture was displaced by one bone shaft width as well as foreshortened.  Overall, no significant interval changes were observed.  

In April 2009, the Veteran was afforded a left knee arthroscopic lateral meniscus debridement.  This operation was performed without complications at a VA medical center.  The Veteran continued to be seen on an outpatient basis for routine post-operative follow-up care regarding his left lower extremity.  His reported complaints and symptoms have been consistent with those reported on his concurrent VA examinations.  

Considering first entitlement to a disability rating in excess of 30 percent prior to January 14, 2008, the Board finds the preponderance of the evidence to be against such an award.  Regarding entitlement to a 40 percent evaluation under Diagnostic Code 5262, the evidence of record does not indicate nonunion of either the tibia or fibula, with loose motion and requiring a brace.  Specifically, the June 2005 and April 2006 examination reports indicated the Veteran was able to both stand and walk without a brace or other assistance device.  No functional limitations were noted involving either standing or walking, and July 2006 and February 2007 X-rays of the lower left leg indicated osseous union of the tibial fracture site.  

The Veteran also did not have impairment of the left knee or ankle to a separate compensable degree in excess of 30 percent.  Range of motion of the left knee included flexion to 140 degrees, with pain after 120 degrees, and extension to 0 degrees.  On at least one occasion in May 2007, the Veteran reported pain past 45 degrees of flexion, but such impairment would still only result in a 10 percent evaluation.  Range of motion of the left ankle included 10 degrees of dorsiflexion and 45 degrees of plantar flexion.  While a valgus deformity of the left ankle was also present, this impairment did not result in a degree of impairment in excess of the 30 percent the Veteran has already been awarded.  Only ankylosis of the ankle joint supports a rating of 40 percent; however, such findings have not been demonstrated in the present case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Considering next entitlement to a disability rating in excess of 40 percent effective January 14, 2008, the Board has determined, as noted above, that the Veteran may be entitled to a higher rating based upon separate evaluations of his disabilities of the left knee resulting from his tibial fracture, rather than continued evaluation under Diagnostic Code 5262, under which he has already been awarded the maximum schedular evaluation.  

Review of the evidence subsequent to January 14, 2008, does not indicate impairment of the left knee or ankle which would warrant a disability rating in excess of 40 percent.  The January 2008, February 2009, and March 2011 examination reports all noted extension to 0 degrees and flexion to at least 70 degrees.  Other impairment of the knee, or of the left ankle, was not noted on those examinations either.  Overall, the preponderance of the evidence of disability subsequent to January 14, 2008, is against the award of a disability rating in excess of 40 percent up to the time of the April 2012 VA medical examination, at which time additional impairment was demonstrated within the records.  

The April 2012 VA examination report indicated several disorders of the left knee, including extension limited to 20 degrees, the beginning of pain with flexion past 30 degrees, moderate patellar dislocation, and a leg length discrepancy of approximately 2.2 inches or 6 cms.  As noted above, separate ratings may be assigned for these disabilities of the left knee joint.  See VAOPGCPREC 23-97, VAOPGCPREC 9-2004.  The appropriate diagnostic criteria have already been listed above.  Applying the pertinent codes, the present case supports separate disability ratings of 20 percent for moderate subluxation or lateral instability of the knee (Diagnostic Code 5257), 20 percent for limitation of flexion (Diagnostic Code 5261), 30 percent for limitation of extension (Diagnostic Code 5262), and 20 percent for a leg length discrepancy of between 2 to 21/2 inches (5.1 to 6.4 cms) (Diagnostic Code 5275).  The total combined rating for these awards would be 64 percent under the Table for Combined Ratings.  See 38 C.F.R. § 4.25.  Therefore, the award of these separate ratings for disorders of the left knee, in lieu of a 40 percent disability rating under Diagnostic Code 5262, is warranted, effective April 23, 2012, the date of the VA examination demonstrating such a degree of impairment.  

In awarding the Veteran the aforementioned separate disability ratings in the place of his prior 40 percent disability rating under Diagnostic Code 5262, the Board finds that this action does not constitute a reduction under 38 C.F.R. § 3.105.  This is because the net effect of this action results in a higher combined rating for the Veteran's service-connected disability at issue, and therefore a reduction in his compensation has not taken place at any point in the appeals period.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).  

The Board does not find, however, that disability ratings in excess of those listed above are warranted for the Veteran's disabilities of the left knee and lower leg.  He has not exhibited flexion of less than 30 degrees, extension limited to greater than 20 degrees, severe recurrent subluxation or lateral instability, or a leg length discrepancy of 21/2 inches or more.  The Veteran's left ankle also does not reflect compensable impairment in excess of that already awarded by VA.  In evaluating the Veteran's limitation of motion of the left knee, additional limitation of motion due to such factors as pain or due to weakness, fatigability, incoordination, or pain on movement have been considered.  For example, the April 2012 VA examination reported noted flexion to 80 degrees, but onset of pain at 30 degrees.  The Veteran was thus awarded a disability rating based on 30 degrees of flexion, and an increased rating in excess of those awarded above based on these factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  Finally, no examiner has suggested the Veteran's tibial fracture disability has resulted in a degree of impairment in excess of that currently contemplated, such that a staged rating in excess of that already awarded is warranted.  See Hart, 21 Vet. App. at 505.  

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for his surgical scars of the left leg.  On the most recent VA examination report, however, his surgical scar was well-healed and nontender on examination, without evidence of underlying impairment resulting therein.  Likewise, while the Veteran exhibits a brown patch along the skin of the left leg, the area of this scar is insufficient to warrant a separate compensable rating.  Based on these findings, a separate rating is not warranted under the criteria for skin disabilities. 

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran has been employed during the pendency of this appeal, and has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone prohibits employment.  On VA examination in April 2012, the examiner noted the Veteran's disability resulted in some impact on his ability to work, but did not indicate all employment was prohibited.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the evidence of record is against a disability rating in excess of 30 percent prior to January 14, 2008, and in excess of 40 percent prior to April 23, 2012.  Thereafter, the evidence supports the award of separate disability ratings of 20 percent and no higher for moderate subluxation or lateral instability, 20 percent and no higher for limitation of flexion, 30 percent and no higher for limitation of extension, and 20 percent and no higher for a leg length discrepancy.  As a preponderance of the evidence is against the award of increased ratings in excess of those award herein, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 30 percent prior to January 14, 2008, for residuals of a left proximal tibia and fibula fracture is denied.  

Entitlement to a disability rating in excess of 40 percent prior to April 23, 2012, for residuals of a left proximal tibia and fibula fracture is denied.  

Entitlement to a separate disability rating of 20 percent effective April 23, 2012, for limitation of flexion is granted.  

Entitlement to a separate disability rating of 30 percent effective April 23, 2012, for limitation of extension is granted.  

Entitlement to a separate disability rating of 20 percent effective April 23, 2012, for recurrent subluxation and lateral instability is granted.  

Entitlement to a separate disability rating of 20 percent effective April 23, 2012, for a leg length discrepancy is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


